Citation Nr: 0325463	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-12 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Evaluation of cervical myelopathy.

2.	Evaluation of neurogenic bladder.

3.	Evaluation of right upper extremity paralysis.

4.	Evaluation of left upper extremity paralysis.

5.	Evaluation of right lower extremity paralysis.

6.	Evaluation of left lower extremity paralysis.

7.	Evaluation of impotence.

8.	Entitlement to higher special monthly compensation.

9.	Entitlement to financial assistance in purchasing an 
automobile and/or adaptive equipment.

10.	Entitlement to assistance in acquiring specially 
adapted housing or special home adaptations.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


REMAND

On April 11, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded the 
following examination:  a neurologic examination.  
Send the claims folder to the examiner for review.
The purpose of the neurologic examination is to 
assess the current level of severity of service-
connected cervical myelopathy, quadriplegia and 
neurogenic bladder.  All indicated studies should 
be performed, and all findings should be reported 
in detail.
The examiner should respond to each of the 
following questions:

(a)  With respect to the veteran's 
cervical myelopathy:
(i)  Is there cord involvement with 
the veteran bedridden or requiring 
long leg braces?
(ii)  If there is no cord 
involvement, is there abnormal 
mobility requiring neck brace (jury 
mast)? 
(iii)  Is there demonstrable 
deformity of a vertebral body?

(b)  With respect to the veteran's right 
upper extremity paralysis:
(i)  Does the impairment best equate 
with (1) mild incomplete paralysis; 
(2) moderate incomplete paralysis; 
(3) severe incomplete paralysis; or 
(4) complete paralysis of the 
affected nerve(s)?
(ii)   Is there loss of use of the 
right hand such that no effective 
function remains other than that 
which would be equally well served 
by an amputation stump at the site 
of election below the elbow with use 
of a suitable prosthetic appliance?
(iii)  Is there loss of use of the 
right hand such as to, in 
combination with loss of use of a 
lower extremity, so affect the 
functions of balance or propulsion 
as to preclude locomotion without 
the aid of braces, crutches, canes 
or a wheelchair (i.e. the necessity 
for regular and constant use of a 
wheelchair, braces, crutches or 
canes as a normal mode of locomotion 
although occasional locomotion by 
other methods may be possible)?
(iv)  Is there loss of use of the 
right arm at a level, or with 
complications, preventing natural 
elbow action with prosthesis in 
place?

(c)  With respect to the veteran's left 
upper extremity paralysis:
(i)  Does the impairment best equate 
with (1) mild incomplete paralysis; 
(2) moderate incomplete paralysis; 
(3) severe incomplete paralysis; or 
(4) complete paralysis of the 
affected nerve(s)?
(ii)   Is there loss of use of the 
left hand such that no effective 
function remains other than that 
which would be equally well served 
by an amputation stump at the site 
of election below the elbow with use 
of a suitable prosthetic appliance?
(iii)  Is there loss of use of the 
left hand such as to, in combination 
with loss of use of a lower 
extremity, so affect the functions 
of balance or propulsion as to 
preclude locomotion without the aid 
of braces, crutches, canes or a 
wheelchair (i.e. the necessity for 
regular and constant use of a 
wheelchair, braces, crutches or 
canes as a normal mode of locomotion 
although occasional locomotion by 
other methods may be possible)?
(iv)  Is there loss of use of the 
left arm at a level, or with 
complications, preventing natural 
elbow action with prosthesis in 
place?

(d)  With respect to the veteran's right 
lower extremity paralysis:
(i)  Does the impairment best equate 
with (1) mild incomplete paralysis; 
(2) moderate incomplete paralysis; 
(3) severe incomplete paralysis; or 
(4) complete paralysis (the foot 
dangles and drops, no active 
movement possible of muscles below 
the knee, flexion of knee weakened 
or lost) of the affected nerve(s)?
(ii)   Is there loss of use of the 
right foot such that no effective 
function remains other than that 
which would be equally well served 
by an amputation stump at the site 
of election below the knee with use 
of a suitable prosthetic appliance?
(iii)  Is there loss of use of the 
right leg such as to, in combination 
with loss of use of the left leg, 
preclude locomotion without the aid 
of braces, crutches, canes or a 
wheelchair?
(iv)  Is there loss of use of the 
right leg such as to, in combination 
with loss of use of either upper 
extremity or with the residuals of 
an organic disease or injury, so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair (i.e. the 
necessity for regular and constant 
use of a wheelchair, braces, 
crutches or canes as a normal mode 
of locomotion although occasional 
locomotion by other methods may be 
possible)?
(v)  Is there loss of use of the 
right leg at a level, or with 
complications, preventing natural 
knee action with prosthesis in 
place?

(e)  With respect to the veteran's left 
lower extremity paralysis:
(i)  Does the impairment best equate 
with (1) mild incomplete paralysis; 
(2) moderate incomplete paralysis; 
(3) severe incomplete paralysis; or 
(4) complete paralysis (the foot 
dangles and drops, no active 
movement possible of muscles below 
the knee, flexion of knee weakened 
or lost) of the affected nerve(s)?
(ii)   Is there loss of use of the 
left foot such that no effective 
function remains other than that 
which would be equally well served 
by an amputation stump at the site 
of election below the knee with use 
of a suitable prosthetic appliance?
(iii)  Is there loss of use of the 
left leg such as to, in combination 
with loss of use of the right leg, 
preclude locomotion without the aid 
of braces, crutches, canes or a 
wheelchair?
(iv)  Is there loss of use of the 
left leg such as to, in combination 
with loss of use of either upper 
extremity or with the residuals of 
an organic disease or injury, so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair (i.e. the 
necessity for regular and constant 
use of a wheelchair, braces, 
crutches or canes as a normal mode 
of locomotion although occasional 
locomotion by other methods may be 
possible)?
(v)  Is there loss of use of the 
left leg at a level, or with 
complications, preventing natural 
knee action with prosthesis in 
place?

(f)  Is the veteran:
(i)  unable to dress or undress himself?
(ii)  unable to keep himself ordinarily 
clean and presentable?
(iii)  unable to feed himself through 
loss of coordination of the upper 
extremities or through extreme weakness?
(iv)  unable to attend to the wants of 
nature?
(v)  experiencing incapacity which 
requires care or assistance on a regular 
basis to protect him from hazards or 
dangers incident to his daily 
environment?
(vi)  bedridden?  (i.e. that condition 
which, through its essential character, 
actually requires that the veteran remain 
in bed.)
(g)  With respect to the veteran's cervical 
myelopathy, quadriplegia and neurogenic 
bladder, what is the impact of each of the 
disabilities on the veteran's ability to work?

2.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded the 
following examination:  a genitourinary 
examination.  Send the claims folder to the 
examiner for review.
The purpose of the genitourinary examination is to 
assess the current level of severity of the 
veteran's sexual dysfunction.  All indicated 
studies should be performed, and all findings 
should be reported in detail.  The examiner is 
requested to specifically indicate if the veteran 
experiences loss of erectile power.  The examiner 
should also provide an opinion as to the impact of 
the veteran's impotence on his ability to work.
3.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


